Citation Nr: 1301601	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  08-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1967 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In connection with this appeal the Veteran, his spouse, and his sister all testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in October 2009.  A transcript of the hearing is associated with the claims file. 

This claim was remanded in March 2010 for additional development.  Following completion of the requested development, the Board denied this claim in an August 2011 decision.  However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2012 order, granting an August 2011 joint motion, the Court vacated the Board's decision and remanded this claim to the Board for further development and readjudication in compliance with directives specified. 

To comply with the Court's order, the Board is remanding this claim to the RO.  


REMAND

In issuing the February 2012 order, the Court agreed that the Board erred in relying on an inadequate medical opinion in denying entitlement to service connection for hypertension.  The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Service treatment records (STRs) show that in May 1969 the Veteran was afforded a separation examination in which he checked "no" to the question of whether he had experienced high or low blood pressure.  The Veteran's heart and vascular system were both found to be clinically normal upon physical examination at the time of his separation examination, but his blood pressure reading during examination was 140/100.  As a result of the elevated blood pressure, the Veteran underwent a three-day blood pressure check prior to the separation.  The Veteran's blood pressure readings over the three day period were 140/100 (the original reading at his separation examination), 138/80, 134/82, 110/68, 110/80, 124/92, and 120/90.  The Veteran was not diagnosed with hypertension at that time and was found to be fit for separation from active service.   

In April 1979 the Veteran was afforded a VA examination in which his blood pressure was 125/90, and in July 1988 he was afforded a VA examination in which his blood pressure was 130/86.  Hypertension was not diagnosed in either examination.  

The Veteran underwent a VA examination in February 2005 in connection with his claim of entitlement to service connection for hypertension.  The Veteran stated he was diagnosed with hypertension approximately six years after his separation from service.  The examiner stated the in-service three day blood pressure findings were not considered to be hypertension by 1969's medical standards, but that they would be considered pre-hypertensive by current medical standards.  The examiner confirmed the diagnosis of hypertension and noted that there was no documentation of hypertension or treatment for such while the Veteran was in active service. 

In a May 2008 statement, the Veteran's private physician, Dr. John McCray, reported that he treated the Veteran for several disabilities, to include hypertension and coronary artery disease.  Dr. McCray stated he had reviewed the Veteran's STRs and VA claims folders and it was his opinion that the Veteran suffered from hypertension that went untreated while in active service and that as a consequence of the disease, the Veteran now had coronary artery disease.  However, Dr. McCray did not provide a rationale for his. 

In November 2008 the Veteran was afforded another VA examination during which he reported he had experienced elevated blood pressure since his separation from active service and that he went to see a doctor shortly after his active service and was started on medication.  The Veteran reported he had continued to take hypertension medication since that time.  The examiner confirmed the diagnosis of hypertension.  The examiner opined that it was less likely as not that the Veteran's hypertension occurred in active service.  In this regard, the examiner noted that he had reviewed the Veteran's STRs and specifically noted the three-day blood pressure check conducted prior to the Veteran's separation from active service.  The examiner noted that the three-day check was not sufficient to constitute a diagnosis of hypertension and there was no documentation of a diagnosis of hypertension in the intervening period following the Veteran's discharge from active service.  The examiner also noted that the Veteran had filed several claims for different VA benefits in the few years following his separation from active service, but that he did not file a claim of entitlement to service connection for hypertension during that period.  Additionally, the examiner cited a September 2004 VA Medical Center treatment note in which the Veteran reported only a 10 year history of hypertension. 

In November 2009 Dr. McCray again provided a statement in support of the Veteran's claim.  In the letter, Dr. McCray again stated that he had reviewed the Veteran's STRs and considered that the elevated blood pressure readings from May 1969 constituted hypertension.  

As a consequence of the Board's prior March 2010 remand, the Veteran was afforded another VA examination in May 2010.  At that time, the examiner conducted a thorough review of the Veteran's claims files and specifically noted the elevated blood pressure readings from May 1969.  The examiner further reported that there was no evidence indicating that the Veteran was diagnosed with hypertension prior to the age of 28, some six years following his separation from active service.  The examiner confirmed the diagnosis of hypertension.  The examiner opined that it was less likely as not that the Veteran's hypertension was related to his time in military service. In this regard, the examiner noted that according to the Joint National Committee Standard regarding a diagnosis of hypertension, the average of two or more blood pressure readings at each of two or more visits after the initial screen should be used to determine the presence or absence of hypertension.  The examiner further noted that a normal blood pressure reading was systolic of less than 120 and diastolic of less than 80.  He noted that pre-hypertension was defined as a systolic of 120-139 or diastolic of 80-89.  Stage I hypertension was defined as systolic of 140-159 or diastolic of 90-99.  Previously in the examination report, the examiner noted that the Veteran's average blood pressure from the second day of his three day check was 136/81 and his average blood pressure from the third day of the three day check was 116/83.  The examiner noted that according to the definitions provided, the Veteran's blood pressure readings during active service did not meet the requirements for a diagnosis of hypertension. 

In denying this claim in August 2011, the Board determined the May 2010 VA examiner's unfavorable opinion was of considerable probative value.  However, the Court, in agreeing with the parties' joint motion, determined the May 2010 VA examiner's opinion (repeatedly referred to in the joint motion as dated in January 2010) was inadequate because the examiner failed to address whether the Veteran's in-service elevated blood pressure readings were early manifestations of his later diagnosed hypertension.  Additionally, the Court stated the VA examiner had not adequately addressed whether the Veteran's elevated readings in May 1969 constituted hypertension. 

As the Court has determined the medical opinion on which the Board relied is inadequate, the Board must remand the case for an addendum that addresses the Court's concerns.
   
Accordingly, the case is REMANDED for the following action:

1.  Return the file to the May 2010 VA compensation examiner for additional comment on the etiology of the Veteran's hypertension, to specifically address the likelihood (very likely, as likely as not, or unlikely) the in-service elevated blood pressure readings were early manifestations of the Veteran's later-diagnosed hypertension.  The examiner should also discuss the Veteran's medication history in regard to whether his medications show onset of hypertension in service.  

If the examiner cannot provide this requested opinion without resorting to mere speculation, he should provide some explanation as to why medical comment on this issue is not possible.  In order for the Board to rely on a statement that this opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if after further consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then obtain this necessary medical nexus opinion from a reviewing physician who is equally qualified.  If the reviewer states that an opinion requires reexamination, the Veteran should be reexamined by an examiner who is competent to provide a medical opinion regarding the etiology of the Veteran's hypertension.  

If reexamination is deemed necessary, all necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand.

2.  Then, the RO should readjudicate the issue of entitlement to service connection for hypertension.  If the claim is not granted to the Veteran's satisfaction the RO should provide the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of the issue on appeal.

By this remand the Board infers no opinion as to any ultimate outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

